DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but the amendment required the examiner to find a new reference, Winkelmann, as shown below.  
Note, both Burkart and Winkelmann disclose a machine support and a planet carrier torsionally rigidly connected in the axial direction (Winkelmann is more similar to the configuration in the instant invention, thus Winkelmann is now relied upon for the rejection of said limitation).  Inherently, there must be a torsionally rigid coupling between the machine support and the planet carrier for this to be true.  Where the instant invention differs from the cited prior art is that in the instant invention, the torsionally rigid coupling appears to add a space between the machine support and the planet carrier.  It is suggested for Applicant to pursue this distinction. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsionally rigid coupling to be arranged axially between the gear and the rotor shaft of claim 21 (see 112(a) rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21: Claim 21 requires the torsionally rigid coupling to be arranged axially between the gear and the rotor shaft. However, the figure shows, in 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart (US 2011/0068583), in view of Winkelmann (US 2012/0263594).
Regarding claim 1: Burkart discloses a drive train arrangement comprising: 
a rotor shaft (40, Fig. 2); 
a generator (30); and 
a gear (28) that is indirectly or directly connected to the rotor shaft and the generator, 

the gear further comprises a planet carrier (46) connected to a fixed machine support (34) by a torsionally rigid coupling (48).
Burkart does not explicitly disclose wherein the torsionally rigid coupling is arranged axially between the machine support and the planet carrier.
However, Winkelmann discloses wherein the torsionally rigid coupling is arranged axially between the machine support (3, Fig. 9) and the planet carrier (78, not shown in the drawing but paragraph 0034 states the planet carrier and machine support are torsionally rigidly connected).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coupling of Burkart to be arranged in the manner of Winkelmann in order to allow for a different configuration with a connection on the other side of the rotor. 
Regarding claim 2: Burkart discloses the fixed machine support (34), which is fixed in place, is arranged between the generator (30) and the gear (28) seen in an axial direction of the rotor shaft, and on which the generator (30) is fixed directly on a one side and the gear indirectly or directly on a side located diametrically opposite (paragraph 0014, as shown in Fig. 2, the main connection point of the machine support is fastener 48, which is between the gear and generator).
Regarding claim 3: Burkart discloses the gear is connected to the rotor shaft by a torsionally rigid coupling (56).
Regarding claim 4: Burkart discloses the rotor shaft is mounted on a surrounding structure by sliding bearings or rolling bearings (38) mounted on an outside of the rotor shaft (as shown in Fig. 2).
Regarding claim 5: Burkart discloses the generator is connected to a driveshaft (30) configured as an output shaft of the gear (paragraph 0021).
Regarding claim 6: Burkart discloses the gear is configured as a planetary gear (paragraph 0014).
Regarding claim 7: Burkart discloses the gear comprises: at least two planetary stages (at 58 and 50), internal gears of the at least two planetary stages are fixed to one another indirectly through housing components or directly and non-rotatably (via 66), as a result of which a sequential housing group of at least the internal gears is formed (as shown in Fig. 2).
Regarding claim 9: Burkart discloses the gear further comprises a sun (62), which for driving an output shaft of the gear, is coupled to the output shaft (as shown in Fig. 2).
Regarding claim 18: Burkart discloses the drive train arrangement is for a wind power plant (Fig. 1).
Regarding claim 20: Burkart discloses a generator and a machine support but does not explicitly disclose the generator is directly connected to the machine support.
However, Winkelmann discloses the generator is directly connected to the machine support (via unlabeled arms in Fig. 9 leading from 34 to 3).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the generator and machine 
Regarding claim 21: Burkart discloses a torsionally rigid coupling but does not explicitly disclose the gear is arranged axially between torsionally rigid coupling and the rotor shaft.
However, Winkelmann discloses the gear (20) is arranged axially between the torsionally rigid coupling (between 3 and 77, Fig. 9) and the rotor shaft (11).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coupling of Burkart to be arranged in the manner of Winkelmann in order to allow for a different configuration with a connection on the other side of the rotor. 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart and Winkelmann as applied to claim 5 above, further in view of Hosle (US 2002/0049108).
Regarding claim 10: Burkart discloses the output shaft of the gear is indirectly or directly connected to the generator by a coupling, but does not explicitly disclose a flexible coupling.
However, Hosle discloses a flexible coupling (paragraph 0028).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the coupling of Burkart to be flexible, as disclosed by Hosle, in order to mitigate nonuniform wind conditions (paragraph 0028).
Regarding claim 11: Burkart as modified by Hosle discloses a flexible coupling, Burkart further discloses one of the flexible coupling or an intermediate shaft (64) connected with the coupling projects through a central opening (opening in 46 that has 82 going through) in a machine support (46) and is connected to the generator (30).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart, Winkelmann, and Hosle as applied to claims 10 and 11 above, and further in view of Hehenberger (US 2013/0090203).
Regarding claim 12: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose a braking device arranged between the flexible coupling and the generator.
However, Hehenberger discloses a braking device (4, Fig. 1) between a planetary gear and a generator.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 13: Burkart discloses a wind turbine but does not explicitly disclose a breaking device.
However, Hehenberger discloses the braking device comprises: 
a brake disc (4); and 
a brake (inherent to operate the brake disc).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 14: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose the braking device is directly connected to a machine support and indirectly or directly to the flexible coupling.
However, the braking device is directly connected to a machine support (inherent as it must remain stationary) and indirectly or directly to the flexible coupling (via the shaft).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 15: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose a braking device arranged between the flexible coupling and the generator.
However, Hehenberger discloses a braking device (4, Fig. 1) between a planetary gear and a generator.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Regarding claim 16: Burkart discloses a wind turbine but does not explicitly disclose a breaking device.
However, Hehenberger discloses the braking device comprises: 
a brake disc (4); and 
a brake (inherent to operate the brake disc).

Regarding claim 17: Burkart, as modified by Hosle disclose a flexible coupling at a shaft leading from a gear to a generator but do not explicitly disclose the braking device is directly connected to a machine support and indirectly or directly to the flexible coupling.
However, the braking device is directly connected to the machine support (inherent as it must remain stationary) and indirectly or directly to the flexible coupling (via the shaft).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to include the braking device of Hehenberger in order to brake the turbine. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burkart and Winkelmann as applied to claim 4 above, further in view of Vath et al. (“Vath”; US 2014/0221144).
Regarding claim 19: Burkart discloses the surrounding structure, but does not explicitly disclose the surrounding structure is nonrotatably attached to the fixed machine support.
However, Vath discloses the surrounding structure (housing 23 and 24) is nonrotatably attached to the fixed machine support (as it is integrated with 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832